Lore, C. J.:
—The Court have thoroughly looked into the matter of the motion made this morning to quash the third count • of the indictment against John Farm and John Viney, and we think the word “person ” means other than the woman to be operated upon for the purprse of producing an abortion; that the person advising or counseling, or whatever it may be, the woman herself, is provided for in the earlier part of section 2; that the word “ counsel ” does not apply to persons giving her advice; and that therefore this count is bad, and ought to be, and is quashed and stricken out.
Nolle prosequi entered.